Citation Nr: 0703284	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for schizophrenia. 

2.  Permanency of the veteran's total disability rating based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May and September 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
which denied entitlement to the benefits currently sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection was established for the veteran's 
schizophrenia on the basis of a May 1990 application to 
reopen a previously denied claim, and was initially rated at 
10 percent disabling.  During the course of his appeal of 
that evaluation, the rating was increased to 70 percent, 
effective from the date of his successful claim to reopen.  
In May 2004, he indicated that the increase did not satisfy 
his appeal.  During that time, the veteran also initiated a 
claim for a total disability rating based on individual 
unemployability (TDIU), which was granted by rating decision 
in September 2004, also effective the date of his successful 
claim to reopen; however, the rating was not considered 
permanent.  The veteran perfected an appeal with respect to 
the permanency issue.  

A review of the records, reflecting both VA outpatient and 
inpatient treatment, reveals that although the veteran has 
had periods of remission, or at least a lessening of severe 
symptoms, he has required several hospitalizations for his 
psychiatric illness.  See, e.g., July 2001 and August 2002 
VAMC inpatient records.  Because the medical evidence of 
record only dates through January 2003, the current severity 
of his service-connected disability is unclear.  His 
treatment records since that time should be obtained, and a 
contemporaneous examination conducted.  Additionally, there 
does not appear to be a competent medical opinion of record 
regarding the permanency of the veteran's disability.  Such 
must be obtained prior to appellate review.

As a final matter, the veteran has not received appropriate 
notice under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006) and their interpreting case law.  
Corrective notice should be sent to the veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim for a 
higher rating, to include the criteria by which his 
disability will be evaluated and how the effective 
date of the evaluation will be assigned.  Also 
notify him of what information and evidence VA will 
provide, and what information and evidence he is 
responsible for providing.  Ask that he send in any 
evidence in his possession, that has not already 
been submitted, that pertains to his claims.

2.  Obtain the veteran's inpatient and outpatient 
clinical treatment records from the San Juan VAMC 
from January 2003 to the present. 

3.  Upon receipt of the veteran's current treatment 
records, schedule the veteran for a VA mental 
disorders examination to determine the severity of 
his service-connected schizophrenia.  All testing 
deemed necessary, to include consideration of a 
social and industrial field survey, should be 
conducted and the results reported in detail.  In 
addition, the examiner is asked to review the 
veteran's clinical records from 1990 to the present 
to determine whether the veteran's impairment, 
which already has been determined to be sufficient 
to render it impossible for the average person to 
follow a substantially gainful occupation, is 
reasonably certain to continue throughout his life.  
The examiner is asked to specifically comment on 
the effect of the veteran's frequent psychiatric 
hospitalizations as documented in the record.  

4.  Thereafter, readjudicate the issues on appeal.  
If the determinations remain unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with the 
claims file since the last statement of the case.  
The veteran and his representative should be 
afforded the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


